         Case 1:21-cr-00580-DLF Document 22 Filed 09/15/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                       :     CRIMINAL NO. 1:21-cr-
                                                :
             v.                                 :     MAGISTRATE NO. 21-mj-132
                                                :
 ROBERT BALLESTEROS,                            :     VIOLATIONS:
                                                :     40 U.S.C. § 5104(e)(2)(G)
                   Defendant.                   :     (Parading, Demonstrating, or Picketing in
                                                :     a Capitol Building)



                                    INFORMATION

       The United States of America charges that:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, Robert Ballesteros, willfully and

knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))


                                            CHANNING D. PHILLIPS
                                            ACTING UNITED STATES ATTORNEY
                                            D.C. Bar No. 415793


                                      By:    /s/ April N. Russo
                                            April N. Russo
                                            Assistant United States Attorney
                                            PA Bar. Bar 313475
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-1717
                                            April.russo@usdoj.gov
